The motion for rehearing in this case challenges substantially all the grounds on which the judgment of affirmance was rested.
1. It is urged that the court is in error in upholding the action of the trial court in reference to the admission of the testimony of Miles Grogan to the effect, in substance, that he had before the grand jury given the same testimony which he gave on the trial and had in substance made the same statements to the witness Wilson. As stated in the opinion, the trial court in approving this bill of exceptions did so with the statement that this evidence was admitted after appellant's counsel had attempted to impeach and contradict the witness Grogan. It is well settled that where one accepts a bill of exceptions with a statement and qualification such as this that he is bound by same. It is also well settled by all the authorities that a statement in the bill of exceptions will control and is binding on this court, though same may conflict with the statement of facts. It is likewise well settled that a bill of exceptions must be so complete in itself as that it will be unnecessary to look to the statement of facts, or other parts of the record in aid of the bill. An inspection of the record in this case shows that the witness Grogan was a young lad and that by a rigid cross-examination by question, suggestion and innuendo, appellant sought to show that his testimony connecting the appellant with the offense charged was a fabrication and that he had been put up to or advised by someone else to lay the offense on appellant. It can not be doubted that this was a most effective way of attacking the witness, and it was only after this attack had been made at considerable length that the State was permitted on cross-examination to prove by the witness that he had made the same statements to the grand jury and to Wilson and Ballard that he had made on the witness stand. An examination of the testimony of Wilson and Ballard shows that they merely state that Grogan had told them about the burglary, or made a statement about it, but neither the details or purport of this statement appears in the record. Testing the matter by the bill of exceptions, there can be no serious contention, we think that there was error in the action of the court.
2. The newly discovered testimony on which a new trial was sought was to the effect, in substance, that appellant could prove by Lee Anderson Grogan that Miles Grogan was his nephew and that he came to his house on the day of the burglary before the witness had eaten dinner, but a little after twelve o'clock, noon, and before one o'clock in the afternoon of that day. It was proposed to be proved by the witness Adams that about twelve o'clock, noon, and not later than fifteen minutes after twelve o'clock on the day of the burglary he saw Miles Grogan and a large negro on the Santa Fe *Page 529 
railroad track about 400 yards north of the crossing on said railroad on the Concord public road, and about 600 yards north of said Richardson house, both of them going north on the railroad; that he did not know them then, but after the parties were indicted he went to the jail, and that Grogan was one of the persons he saw, and the other was a negro man of ordinary size, who would wear about a No. 8 shoe, but was not the appellant Pitts, with whom he was well acquainted; that said negroes acted suspiciously and that for that reason he examined the tracks made by them on said railroad, and a few minutes before he saw them he found in the edge of a dense thicket about fifty yards from where he first saw them some underclothing and a pair of overalls, which, when found, were wet with perspiration; that the clothing found would about fit said Grogan. This is the substance of the newly discovered testimony. All the testimony shows that the burglary was committed between ten and two o'clock. Grogan, in his testimony, says that he does not know what time it was, but he knows it was before twelve o'clock of that day. So it is clear that the testimony of Lee Anderson Grogan would be wholly immaterial. Again, it is not evident that the testimony of the other witness would in any sense be relevant.
3. There was an effort made on the trial to prove by one Hope the commission of a burglary some two days before the one with which appellant here stands charged, in which certain articles were taken and traced to the possession of Miles Grogan. This related to a wholly different matter and had no relation to the pending case. It is not an attempt where an indictment had been found on a prosecution against Grogan by which it was sought to impeach him. There was no view of the case in which the testimony would be relevant.
We have carefully reread the statement of facts and can not agree with counsel that there is no evidence in the record of corroboration. The witnesses testified that they examined the premises soon after the burglary and found two tracks around and near the house; that one of these was made by a No. 8 or No. 9 shoe, and that the right shoe had a torn place on the side running down near the sole, and that the right-hand track corresponded exactly with the imprint of the track made by appellant and this foot fitted into the track so made on the ground as testified to by them. So that from whatever angle or view we look at the case, we feel and hold that we would be without any justification or excuse in setting aside the verdict of the jury and the action of the trial court, who, with the knowledge of all the facts and who was on the ground, has given such verdict his approval.
The motion is, therefore, overruled.
Overruled.
McCord, Judge, absent. *Page 530